PER CURIAM:
Jermel Coleman appeals the district court’s orders denying his motion filed under 18 U.S.C. § 3582(c) (2000) and motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Coleman v. United States, Nos. CR-02-69-JHM; CA-05-125-JHM-MFU (W.D.Va., filed Apr. 20 & entered Apr. 21, 2005; filed May 9 & entered May 10, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED